Citation Nr: 0213133	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00-24 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cancer of the colon as 
secondary to chronic irritable bowel syndrome secondary to 
amoebic dysentery.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2000 by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that, in a January 1988 decision, the Board 
denied the veteran's claim of entitlement to service 
connection for cancer of the colon and, in a March 1991 
decision, the Board found that new and material evidence to 
reopen a claim for service connection for colon cancer as 
secondary to irritable bowel syndrome had not been submitted.  
Thereafter, the veteran has submitted additional evidence in 
an attempt to reopen his claim.  The RO found that the 
additional evidence was not new and material, and the current 
appeal ensued.

The Board also notes that the veteran requested a personal 
hearing before a Member of the Board, but that, in a March 
2001 statement, the veteran indicated that he was unable to 
travel from his home to the RO in Detroit for a hearing and, 
in November 2001, the veteran's wife notified the Board that 
he had had a massive stroke, is paralyzed, and cannot speak.  
In view of the fact that it appears that the veteran would 
not be able to participate in a hearing, the Board will 
proceed to decide the appeal.

In December 2001, the Board remanded this case to the RO.  
The case was returned to the Board in February 2002.


FINDINGS OF FACT

1.  A decision of the Board in January 1988 found that 
service connected irritable bowel syndrome did not cause 
colon cancer, and a decision of the Board in March 1991 found 
that new and material evidence had not been submitted to 
reopen the veteran's secondary service connection claim.

2.  Additional evidence presented or secured since March 1991 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  There is no competent medical evidence that chronic 
irritable bowel syndrome caused or aggravated cancer of the 
colon.


CONCLUSIONS OF LAW

1.  A decision of the Board in March 1991, finding that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for cancer as 
secondary to chronic irritable bowel syndrome, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  Additional evidence submitted since March 1991 is new and 
material, and the claim for service connection for cancer of 
the colon as secondary to chronic irritable bowel syndrome 
secondary to amoebic dysentery is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Cancer of the colon is not proximately due to or the 
result of service connected chronic irritable bowel syndrome 
secondary to amoebic dysentery and has not been aggravated by 
chronic irritable bowel syndrome secondary to amoebic 
dysentery.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA's duty to notify the 
claimant, under provisions of the VCAA, applies in a case in 
which the claimant is attempting to reopen a claim which was 
the subject of a prior final disallowance.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  In the 
instant case, the Board finds that VA has complied with the 
requirements of the statute.  The veteran has not identified 
any evidence which may be pertinent to his claim which the RO 
has not obtained and considered.  The RO notified the veteran 
of the requirements in law to establish entitlement to the 
benefit which the veteran is seeking.  Specifically, in a 
March 2001 letter, the RO notified the veteran that, in order 
to reopen his claim for secondary service connection for 
colon cancer, he would have to submit evidence that his 
history of colon cancer was related to his service connected 
irritable bowel syndrome.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In the veteran's case, the record reveals that a rating 
decision in February 1946 granted entitlement to service 
connection for amoebic dysentery and a rating decision in 
October 1957 granted service connection for chronic 
irritable colon syndrome as secondary to amoebic 
dysentery.  Private medical records show that, in June 
1986, a colonoscopic examination found a tumor in the 
veteran's colon and that, in July 1986, he underwent a 
colectomy.  Pathological examination of the tumor excised 
at that time resulted in a diagnosis of adenocarcinoma of 
the colon.  The veteran then asserted a claim of 
entitlement to service connection for cancer of the colon 
as secondary to service connected irritable bowel 
syndrome.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2001).

As noted in the Introduction of this decision, a Board 
decision in January 1988 denied entitlement to service 
connection for cancer of the colon and a Board decision 
in March 1991 found that new and material evidence had 
not been submitted to reopen the claim.  

Subsequently, the Court held that secondary service-
connection may be granted for the degree to which a non-
service-connected disorder is aggravated by a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

I. Reopening Claim

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 1991).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by the Board on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

At the time of the Board's decision in March 1991, which was 
the most recent final disallowance of secondary service 
connection for colon cancer, the evidence of record showed 
only that, in postservice years, the veteran had suffered 
from irritable bowel syndrome and that, in 1986, he had a 
cancerous tumor excised from his colon.  The evidence of 
record in March 1991 did not contain any medical opinion as 
to the etiology of colon cancer.

The additional evidence added to the record since March 1991 
includes opinions by 2 physicians to the effect that chronic 
inflammation of the veteran's colon, related to service 
connected irritable bowel syndrome, may have contributed to 
the development of colon cancer.  The Board finds that these 
medical opinions, which are new, are so significant that they 
must be considered in order to fairly decide the merits of 
the claim for secondary service connection for colon cancer.  
As such, the opinions stated by the 2 physicians constitute 
new and material evidence sufficient to reopen the claim of 
entitlement to service connection for cancer of the colon as 
secondary to irritable bowel syndrome secondary to amoebic 
dysentery.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156(a) (2001).  The Board will, therefore, 
consider the claim for secondary service connection for colon 
cancer on the merits.


II. Decision on Merits of Claim

In order to establish entitlement to service connection 
for cancer of the colon as secondary to irritable bowel 
syndrome, some competent medical evidence that colon 
cancer was proximately due to or the result of irritable 
bowel syndrome or some competent medical evidence that 
irritable bowel syndrome has aggravated colon cancer 
would be required.  38 C.F.R. § 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).  For the reasons stated 
below, the Board finds that the veteran has not presented 
any such competent medical evidence.

In support of his claim, the veteran submitted several 
statements by M. A. L., MD, and one statement by D. J. 
H., MD.

In September 1994, Dr. M. A. L. stated that, "If indeed 
[the veteran] has had chronic irritation and inflammation 
of the colon, there may be some possibility that this has 
pre-exposed him [sic] to the development of his colon 
cancer."  In January 1996, Dr. M. A. L. stated that, 
"In summary, there is some evidence that [the veteran] 
has suffered from chronic inflammation of the GI tract, 
and perhaps in some way has contributed to his colon 
cancer."  In March 2000, he stated that, "I have noted 
on previously that there is a question regarding the 
association of irritable bowel syndrome and colon cancer.  
While it is clear that there is no connection between 
irritable bowel and colon cancer, [the veteran] 
represents a different situation.  As you know, he had 
the amebiasis and dysentery several times in the past, 
particularly around the time of being in the service.  
Although we do not know of any direct connection between 
the amebiasis and the colon cancer, it is well know [sic] 
that chronic irritation in any part of body for a 
prolonged time can enhance the ability to develop cancer 
in that reason.  This evident by development of anal 
canal in long standing anal fistulas, and the development 
of colon cancer after many years of ulcerative colitis."  

In July 2000, Dr. D. J. H. stated that, "[The veteran] 
has chronic amebiasis and dysentery, which appear to be 
at least a contributing factor to his colon cancer."

With regard to the opinions of these 2 private 
physicians, the Board notes that Dr. M. A. L., who has 
said that chronic inflammation of the colon may have 
contributed to the development of colon cancer, has 
failed to say that the veteran's colon cancer is 
proximately due to or the result of chronic irritable 
bowel syndrome.  He has also not said that chronic 
irritable bowel syndrome aggravated the veteran's colon 
cancer, which was evidently completely excised in 1986 
and has not recurred.  The Board notes further that the 
veteran has not contended, and the medical evidence of 
record does not show, that in postservice years he has 
had chronic amoebic dysentery.  Indeed, the veteran is 
claiming that his colon cancer was secondary to irritable 
bowel syndrome, not to amoebic dysentery.  The Board, 
therefore, finds that Dr. D. J. H.'s opinion that amoebic 
dysentery may have contributed to the development of 
colon cancer has no probative value on the issue before 
the Board in the current appeal.  

The RO obtained an expert medical opinion from the Chief 
of Gastroenterology at a VA Medical Center on the 
determinative issue in this case, whether the veteran's 
chronic irritable bowel syndrome caused his colon cancer.  
In February 1995, the Chief of Gastroenterology reported 
that there are no data demonstrating or suggesting a 
causal association or relationship between irritable 
bowel syndrome, which is a common and benign disorder, 
and the subsequent development of colon cancer.  The 
Board notes that neither of the private physicians who 
offered opinions in this case cited or discussed any 
scientific or medical data showing that irritable bowel 
syndrome causes colon cancer.  

Upon consideration of the medical evidence in this case, 
the Board finds that, although one physician, Dr. M. A. 
L., has suggested that the veteran's chronic irritable 
bowel syndrome may have in some way contributed to the 
development of colon cancer, none of the 3 physicians who 
have offered opinions on the medical issues in this case 
has stated that the veteran's colon cancer is proximately 
due to or the result of irritable bowel syndrome or that 
irritable bowel syndrome aggravated colon cancer.  On the 
other hand, a specialist in gastroenterology has reported 
that irritable bowel syndrome does not cause colon 
cancer.  The Board concludes that the preponderance of 
the competent and probative evidence is against the 
veteran's claim for secondary service connection for 
colon cancer and, for that reason, entitlement to that 
benefit is not established.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 
     

ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for cancer of the 
colon as secondary to chronic irritable bowel syndrome 
secondary to amoebic dysentery, the appeal is granted to that 
extent.

Service connection for cancer of the colon as secondary to 
chronic irritable bowel syndrome secondary to amoebic 
dysentery is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

